NINTH AMENDMENT TO CREDIT AGREEMENT

THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 15,
2018, is entered into by and among CONTINENTAL MATERIALS CORPORATION, a Delaware
corporation (the “Company”), the financial institutions that are or may from
time to time become parties to the Credit Agreement referenced below (together
with their respective successors and assigns, the “Lenders” and each, a
“Lender”), and CIBC BANK USA, an Illinois state chartered bank formerly known as
The PrivateBank and Trust Company as Administrative Agent for each Lender (the
“Administrative Agent”).  Capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in the Credit Agreement
referenced below.

WHEREAS, the Lender previously made available to the Company a credit facility
pursuant to the terms and conditions of that certain Amended and Restated Credit
Agreement, dated as of November 18, 2011, by and among the Company, the Lender
and the Administrative Agent, as amended by that certain First Amendment to
Credit Agreement, dated as of March 21, 2013, by and among the Company, the
Lender and the Administrative Agent, as amended by that certain Second Amendment
to Credit Agreement, dated as of March 20, 2014, by and among the Company, the
Lender and the Administrative Agent, as amended by that certain Third Amendment
to Credit Agreement, dated as of August 11, 2014, by and among the Company, the
Lender and the Administrative Agent, as amended by that certain Fourth Amendment
to Credit Agreement, dated as of November 13, 2014, by and among the Company,
the Lender and the Administrative Agent, as amended by that certain Fifth
Amendment to Credit Agreement, dated as of March 20, 2015, by and among the
Company, the Lender and the Administrative Agent, as amended by that certain
Sixth Amendment to Credit Agreement, dated as of August 10, 2015, by and among
the Company, the Lender and the Administrative Agent, as amended by that certain
Seventh Amendment to Credit Agreement, dated as of March 24, 2016, by and among
the Company, the Lender and the Administrative Agent, and as amended by that
certain Eighth Amendment to Credit Agreement, dated as of May 26, 2017, by and
among the Company, the Lender and the Administrative Agent (as further amended,
restated or supplemented from time to time, the “Credit Agreement”);

WHEREAS, as of the date hereof, the Revolving Commitment is $20,000,000; and

WHEREAS, the parties to this Amendment desire to amend the Credit Agreement to,
among other things, (i) modify the definition of Capital Expenditures to exclude
development costs that were capitalized in respect of the Hitch Rack Ranch
facility in Colorado Springs, CO, and (ii) increase the maximum permitted
repurchase of outstanding Capital Securities by the Company after October 1,
2011 from $250,000 to $350,000, in each case, on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises, to induce the Lender and
Administrative Agent to enter into this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed by the parties hereto as follows:



1

46249178v.2

--------------------------------------------------------------------------------

 



Section 1. Incorporation of Recitals.  The foregoing recitals are hereby
incorporated into and made a part of this Amendment.

Section 2. Amendment of the Credit Agreement.  It is hereby agreed and
understood that, subject to the complete fulfillment and performance of the
conditions precedent set forth in Section 4 of this Amendment, the Credit
Agreement is hereby amended and modified as follows:

A. The definition of “Capital Expenditures” is hereby deleted in its entirety
and replaced with the following:

“Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being
replaced.  Notwithstanding the foregoing, commencing with the Computation Period
ended March 31, 2018, Capital Expenditures for purposes of this Agreement shall
not include capitalized development costs in respect of the Hitch Rack Ranch
facility in Colorado Springs, CO.”

B. The following sentence is hereby deleted from the end of the definition of
“LIBOR Rate” (i.e. there shall be no LIBOR Rate floor from and after the date
hereof):

“Notwithstanding anything to the contrary, the LIBOR Rate shall not be less than
zero (0).”

C. Clause (iii) in Section 11.4 (Restricted Payments) is hereby deleted in its
entirety and replaced with the following:

“(iii) from and after the date of this Agreement, the Company may purchase its
outstanding Capital Securities so long as (A) no Event of Default exists as of
the date of any proposed purchase, and (B) the total of all such purchases from
October 1, 2011 shall not exceed $350,000 in the aggregate.”

Section 3. Amendment of the Loan Documents.  It is hereby agreed and understood
by the Administrative Agent, each Lender and the Company that, subject to the
complete fulfillment and performance of the conditions precedent set forth in
Section 4 of this Amendment and effective as of the effective date of this
Amendment, each reference to the Credit Agreement, the Revolving Loan, the Note
and/or any other defined terms or any Loan Documents in any Loan Documents shall
be deemed to be a reference to any such defined terms or such agreements as such
terms or agreements are amended or modified by this Amendment.  Any breach of
any representation, warranty, covenant or agreement contained in this Amendment
shall be deemed to be an Event of Default for all purposes of the Credit
Agreement.



2

46249178v.2

--------------------------------------------------------------------------------

 



Section 4. Conditions Precedent.  The effectiveness of this Amendment and the
obligations of the Administrative Agent and each Lender hereunder are subject to
the satisfaction, or waiver by the Administrative Agent, of the following
conditions precedent on or before the date hereof (unless otherwise provided or
agreed to by the Administrative Agent) in addition to the conditions precedent
specified in Section 12.2 of the Credit Agreement:

A. The Company shall have (i) paid an amendment fee of $20,000 to the
Administrative Agent, which fee shall be deemed fully earned when paid, and (ii)
paid and/or reimbursed all reasonable fees, costs and expenses relating to this
Amendment and owed to the Lender pursuant to the Credit Agreement in connection
with this Amendment. 

B. The Company shall have delivered, or caused to be delivered, original fully
completed, dated and executed originals of (i) this Amendment, and (ii) such
other certificates, instruments, agreements or documents as the Administrative
Agent may reasonably request (each of the foregoing certificates, instruments,
agreements and documents described in this Section 4(B) (other than this
Amendment) which constitute Loan Documents are hereinafter referred to
collectively as the “Other Documents”).

C. The Company shall have delivered certified copies of all documents evidencing
any necessary corporate action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of this
Amendment and the Loan Documents referenced herein.

D. The following statements shall be true and correct and the Company, by
executing and delivering this Amendment to the Lender and the Administrative
Agent, hereby certifies that the following statements are true and correct as of
the date hereof:

(1) Other than as expressly contemplated by this Amendment and the write-down of
approximately $7,000,000 to be taken in the first quarter of 2018 resulting from
the failure to obtain the mining permit for the Hitch Rack Ranch facility in
Colorado Springs, Colorado, since the date of the most recent financial
statements furnished by the Company to the Administrative Agent (which financial
statements were true and correct in all material respects and otherwise
conformed to the requirements set forth in the Credit Agreement for such
financial statements), there shall have been no change which has had or will
have a material adverse effect on the business, operations, properties or
financial condition of the Loan Parties taken as a whole;

(2) The representations and warranties of the Company set forth in the Credit
Agreement and the other Loan Documents (as amended by this Amendment) are true
and correct in all respects on and as of the date of this Amendment with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, and no
Unmatured Event of Default or Event of Default has occurred and is continuing;
and



3

46249178v.2

--------------------------------------------------------------------------------

 



(3) No consents, licenses or approvals are required in connection with the
execution, delivery and performance by the Company of this Amendment or the
Other Documents or the validity or enforceability against the Company of this
Amendment or the Other Documents which have not been obtained and delivered to
the Administrative Agent. 

Section 5. Miscellaneous.

A. Except as expressly amended and modified by this Amendment, the Credit
Agreement and the other Loan Documents are and shall continue to be in full
force and effect in accordance with the terms thereof. 

B. This Amendment may be executed by the parties hereto in counterparts, and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument.

C. This Amendment shall be construed in accordance with and governed by the
internal laws, and not the laws of conflict, of the State of Illinois.

D. The headings contained in this Amendment are for ease of reference only and
shall not be considered in construing this Amendment.

[SIGNATURE PAGES FOLLOW]



4

46249178v.2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to
Credit Agreement to be duly executed as of the day and year first above written.

 

COMPANY:

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

By:    /s/  Mark S. Nichter
         Mark S. Nichter
         Chief Financial Officer

 

 

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

CIBC BANK USA

 

By:    /s/  Richard Pierce
         Richard Pierce
         Managing Director

 

 

 

 

5

46249178v.2

--------------------------------------------------------------------------------